DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2012/0225783A1), in view of Becher et al (US 2006/0019828 A1) and further in view of Nolte et al (USP 9,451,767 B2).
Harris disclosed chemical compositions that increased the effectiveness of a wide array of agricultural chemicals [abstract]. Said compositions comprised 0.1 to 20 % citric acid [claims 3-4]; hydrochloric and sulfuric acids [0019]; and, potassium hydroxide [claim 5]. The composition was applied to a desired crop [0034]. Effective amounts [0009 and 0054] were disclosed. Surfactants were generally disclosed [0004], as were drift control agents [0049].
Although Harris generally disclosed surfactants, Harris did not specifically disclose an alkylpolyglucoside, as recited in claim 1. Although Harris generally disclosed drift control agents, Harris did not specifically disclose polyacrylamide, as recited in claim 1.
	Becher disclosed herbicidal compositions comprising at least one surfactant [abstract], wherein the said surfactant was disclosed as alkylpolyglucoside [0103]. Generally taught, also, were drift control agents (e.g., anti-drift agents) [0071].
Since Harris disclosed agricultural formulations generally comprising surfactants, it would have been prima facie obvious to one of ordinary skill in the art to include alkylpolyglucoside within Harris, as taught by Becher [Becher, 0103].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select alkylpolyglucoside for incorporation into an agricultural formulation, based on its recognized suitability for its intended use as a surfactant, as taught by Becher.
The combined teachings of Harris and Becher did not teach polyacrylamide as a drift control additive.
Nolte taught [col 1, lines 37-39] drift control agents that were easy to prepare, cheap and easy to handle. A preferred drift control agent was polyacrylamide [col 2, lines 9-10 and 19-22].
Since each of Harris and Becher generally disclosed drift control additives, it would have been prima facie obvious to one of ordinary skill in the art to include polyacrylamide, within the combined teachings of Harris and Becher, as taught by Nolte. An ordinarily skilled artisan would have been motivated to include drift control agents that were easy to prepare, cheap and easy to handle, as taught by Nolte [Nolte; col 1, lines 37-39; col 2, lines 9-10 and 19-22]. It is prima facie obvious to select polyacrylamide for incorporation into an agricultural formulation, based on its recognized suitability for the intended use as a drift control agent, as taught by Nolte.
Claim 1 recites an effective amount of the tricarboxylic acid. Harris disclosed an effective amount. Harris further disclosed 20 % citric acid. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., reduce the effect of dissolved hard water cations on the efficacy of herbicides sensitive to hard water, without promoting the volatility of auxin herbicides). This is because claim 1 recites a sufficient amount of the tricarboxylate acid, and Harris disclosed effective amounts (and 20 % citric acid) of the claimed composition, as discussed above.
The instant claim 1 further recites that the composition is “to be applied on dicamba tolerant crops.” The instant specification [0033] disclosed that dicamba is an auxin herbicide. Harris disclosed auxins [0057] (e.g., dicambra tolerant), and is considered to read on the instant claim.
Harris, in view of Becher and Nolte, reads on claim 1.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
Applicant argued that Harris fails to disclose specific surfactants, polyacrylamide; Becher fails to disclose specific drift control agents; Nolte fails to remedy the shortcomings of Harris and Becher.
In response to the Applicant's arguments against the references individually, the Examiner responds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145. In the instant case, Becher disclosed alkypolyglucoside as a surfactant; Nolte taught polyacrylamide as a drift control agent (see the Obviousness rejection).

Applicant argued that claim 1 is allowable over Harris, Becher and Nolte, to which the Examiner disagrees. Allowable subject matter has not been identified in the present application.

Applicant requested rejoinder of claims 12-36, to which the Examiner responds that no claims are allowed. Claims 12-36 are not eligible for rejoinder. The 35 USC § 103 – Obviousness rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612